department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ie f c o u n s e l number release date cc ita tl-n-3165-00 uilc internal_revenue_service national_office field_service_advice memorandum for area_counsel sbse thousand oaks cc sb_se attn steven m roth from associate chief_counsel income_tax accounting subject amount deductible for use of private plane this field_service_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend mr x professional y corp a corp b_trust c d years type e companies tax_year issue whether corp b is entitled to deduct as part of travel_expenses for mr x payments to corp a measured by the cost of travel by private charter or should the deductions be limited to the cost of first class travel conclusion if corp b’s payments to corp a for air travel for mr x are found not to be reasonable the amount of deduction allowable should be limited to the cost of first class travel rather than the cost of private charter tl-n-3165-00 facts mr x is a very successful professional y and is sometimes required to travel away from home on business for a number of tax years mr x has claimed substantial losses attributable to corp a a subchapter_s_corporation on his individual federal_income_tax return corp a has been identified as an airplane charter until several years prior to the tax_year at issue mr x was the shareholder of corp a since that date trust c which apparently is mr x’s grantor_trust has been the100 owner of corp a_trust c also owns corp b a subchapter_c_corporation which is mr x’s personal_service_corporation corp a owns several airplanes they are not available for lease to the general_public corp a does not have a faa federal aviation agency part license which is apparently necessary to hold out the airplanes for lease to the general_public instead the airplanes are almost exclusively used by mr x and his family the only income earned by corp a comes from corp b corp b negotiates contracts for mr x’s services with type e companies and arranges for mr x’s travel mr x uses the aircraft owned by corp a to fly to business locations sometimes specific amounts are negotiated to pay for the cost of mr x’s travel with the companies that employ him mr x who is a pilot also uses the airplanes for personal reasons the amounts attributable to mr x’s personal_use of the airplanes are not deducted by corp a corp a has never shown a profit and has instead sustained losses each year for at least d years there is evidence that the amounts paid from corp b to corp a for use of the airplanes is less than their fair rental value to make up for shortfalls in prior years mr x has deposited amounts in corp a’s bank accounts mr x asserts that he needed to fly by private charter to meet his business commitments and further that owning his own airplane was superior to hiring a private charter company convenience cost and safety were the reasons given mr x argues that it was more convenient to fly by private charter because he was often in remote locations and there were no private charter companies in the vicinity although his schedule was often known well in advance for certain events others would come up on short notice and commercial flights with their delays and lack of connections were far too inconvenient private charters also allowed him to work while on the airplane without the distractions of public intrusions mr x argued that it could be actually more costly to hire a private charter than to use his own plane he gave two examples first when there are no private charter companies in the vicinity mr x would have to pay for the flight to bring the plane to him and then for the return on the airplane to the home city second if mr x had an appointment in a distant city and used a private charter he would need to choose to either pay the charter company for the airplane to wait for him or send the airplane tl-n-3165-00 back to its originating city the cost of the flight and the waiting time would likely exceed the amount_paid by corp b to corp a because corp b paid only for flight time mr x also believes it is safer for him to fly by private charter because of his celebrity status the tax_year currently at issue is tax_year law and analysis sec_162 generally allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including traveling expenses including amounts expended for meals_and_lodging other than amounts which are lavish_or_extravagant under the circumstances while away from home in the pursuit of a trade_or_business under sec_1_162-2 only such traveling expenses as are reasonable and necessary in the conduct of the taxpayer’s business and directly attributable to it may be deducted a question has previously arisen whether corp a’s activity is engaged in for profit within the meaning of sec_183 sec_183 provides that if an individual or an s_corporation is engaged in an activity that is not engaged in for profit no deduction attributable to the activity shall be allowed except as provided in that section sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under sec_212 or deductions are allowable under sec_162 or under sec_212 or only where the taxpayer is engaged in an activity with an actual and honest objective of making a profit 78_tc_642 aff’d 702_f2d_1205 d c cir 72_tc_28 acq 1979_1_cb_1 we provided advice for earlier tax years that the activity of corp a could not be aggregated with the activity of corp b for the purposes of sec_1_183-1 as a result in the determination of whether corp a’s activity is engaged in for profit the pattern of losses_incurred by corp a cannot be offset by net_income generated by corp b corp a and corp b are instead to be treated as two separate taxable entities see 319_us_436 308_us_488 see also aod cc-193-001 written as a result of the decision in 868_f2d_833 6th cir nonacq 1993_1_cb_1 1993_2_cb_1 which dealt with a similar issue consistent with this conclusion corp b’s deduction of payments should be considered separately from any conclusion that corp a’s activity is not engaged in for profit the underlying issue here is whether corp b’s payments to corp a for air travel are ordinary and necessary business_expenses under sec_162 of particular tl-n-3165-00 concern is whether they are reasonable in amount which is required for them to be ordinary and necessary see sec_1_162-2 see also 97_tc_670 which dealt with the deduction of the costs of a private plane if the payments are ordinary and necessary corp b may deduct them in full if they are not reasonable and for that reason alone not ordinary and necessary corp b may only deduct the cost of first class airfare kurzet v commissioner tcmemo_1997_54 73_tcm_1867 aff’d in part and rev’d in part 222_f3d_830 10th cir in kurzet the taxpayers were claiming the costs of a personally-owned lear jet as ordinary and necessary expenses of a timber farm a consulting business or of a computer and real_estate rental business the potential business use of the jet was narrowed by the tax_court to flights to a timber farm in oregon and to condominiums in park city utah the court found that the expenses of purchasing maintaining and operating a personal lear jet to make a few trips each year to oregon and utah were extraordinary instead the large transportation_expenses including significant noncash expenses such as depreciation associated with the lear jet appear to be out of the ordinary and to be unnecessary tcm cch pincite further the court regarded the inconvenience the taxpayers would have experienced flying to their timber farm in oregon as minimal as ordinary and as common both for individuals and for businessmen especially because the timber farm was not currently earning income id the travel to park city on the lear jet was rejected as either extravagant or personal as relating to the taxpayer’s skiing and personal_residence there the court allowed the otherwise ordinary and necessary travel to the timber farm based on first class air fare the tenth circuit reversed the tax court’s disallowance of the cost of the lear jet to fly to the oregon property but did not criticize the tax court’s allowance of first class airfare in lieu of a showing that the expenses attributable to an alternative means of travel by air were reasonable the tenth circuit agreed with the parties that the tax_court had disallowed the cost of flights on the lear jet to the oregon farm because they were unreasonable and found that the tax_court holding as to this factual matter was clearly erroneous f 3d pincite first the tax_court should not have considered the depreciation of the airplane when determining whether the expenses of the plane were unreasonable f 3d pincite citing noyce t c pincite second the tax_court had underestimated the number of trips the taxpayers had taken to oregon by at least half f 3d pincite lastly and most significant to the present case the tenth circuit found that the tax_court did not give sufficient weight to the time savings associated with use of the lear jet f 3d pincite the tenth circuit took the number of hours saved by flying by personal lear jet during each year multiplied it by the value of mr kurzet’s time on an hourly basis and added the result to the cost of first class travel f 3d pincite the tenth circuit then compared this sum with the expenses deducted for the lear jet and found that the actual costs of the lear jet for the trips to oregon were reasonable f 3d pincite thus the tenth circuit retained the reliance on first class airfare as a standard for reasonableness in tl-n-3165-00 determining ordinary and necessary travel_expenses the fair_market_value of a taxpayer’s time which the tenth circuit added to the first class travel for the purposes of comparison would not be deductible case development hazards and other considerations we agree with you that noyce set forth important standards for when costs for using an airplane can be an ordinary and necessary business_expense in conclusion it may well be that the payments made by corp b to corp a for mr x’s business travel are reasonable and thus ordinary and necessary however this would not affect the conclusion that corp a is not an activity engaged in for profit please call grace matuszeski at with any comments or questions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney-client_privilege if disclosure becomes necessary please contact this office for our views by heather c maloy clifford m harbourt senior technician reviewer branch
